Per Curiam.
The plaintiffs, husband and wife, brought their action jointly in this court to recover compensation for damages sustained by them as the result of an injury received by the female plaintiff, who was run into by an automobile on June 25th, 1927, operated by the defendant along Main avenue, a public highway in the city of Passaic. The husband sued to recover for loss of consortium and moneys necessarily expended by him to accomplish the cure of his wife, and the wife’s claim was for compensation for pain and suffering and loss of wages.
The case was tried at the Passaic Circuit and resulted in a verdict for the defendant.
We cannot say from a fair reading of the testimony that it is clear to us that the finding of the jury in favor of the defendant was the result of mistake, partiality, prejudice or passion, and, therefore, we have reached the conclusion that the rule should be discharged, with costs.